Name: Council Regulation (EC) No 2991/94 of 5 December 1994 laying down standards for spreadable fats
 Type: Regulation
 Subject Matter: processed agricultural produce;  consumption;  marketing
 Date Published: nan

 Avis juridique important|31994R2991Council Regulation (EC) No 2991/94 of 5 December 1994 laying down standards for spreadable fats Official Journal L 316 , 09/12/1994 P. 0002 - 0007 Finnish special edition: Chapter 3 Volume 65 P. 0084 Swedish special edition: Chapter 3 Volume 65 P. 0084 COUNCIL REGULATION (EC) No 2991/94 of 5 December 1994 laying down standards for spreadable fatsTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (4), lays down in Article 6 a single definition for butter covered by the intervention system; Whereas, moreover, Articles 35a and 36 of Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (5), provide for the establishment of marketing standards for all products in that sector; whereas these standards, especially in the case of margarine, may in particular relate to quality classification, taking account of marketing requirements and the special position of these products; Whereas the development of production techniques and the expectations of consumers have resulted in increasing diversification of the market in solid fats intended for human consumption; Whereas the products covered by this Regulation must be deemed to be competing products, being comparable from the point of view of certain characteristics, in particular appearance and use; Whereas the laying down of marketing standards for the milk and non-milk products concerned with a clear and distinct classification accompanied by rules on designation will accordingly ensure the stability of the agricultural markets in question and contribute to the establishment of a fair standard of living for the agricultural population; Whereas the main aspect of the products is their fat content; whereas the products with a fat content of at least 10 % but less than 90 % by weight intended for human consumption make up the great majority of products on the market, and in particular of products intended for the ultimate consumer; Whereas a solution laying down a uniform classification for all the products involved will make it easier for the consumer to choose between products which, on the one hand, are comparable as regards fat content in general but, on the other hand, differ as regards the plant and/or animal fats used; Whereas the scope of the Regulation must be extended to all competing products with a fat content of at least 10 % but less than 90 % by total weight intended for supply without further processing to the ultimate consumer; Whereas the possibility of manufacturing products with various fat contents should be maintained and, in order to avoid confusing the consumer, and in view of experience gained in the milk sector, the terms 'butter' and 'margarine' should be used solely for certain categories of products with a clearly defined fat content; Whereas, moreover, such a framework of Community rules will contribute towards the development of trade under conditions of fair competition; Whereas, in order to achieve the desired clarity, designations for all the products concerned should be laid down; whereas the reduction in the fat content must appear in the designation; Whereas, as a result, provision should be made that only those products meeting the requirements of this Regulation may be supplied for final consumption; whereas products which fall outside the scope of this Regulation may be supplied or transferred to the ultimate consumer, but the reserved sales descriptions may not be used; Whereas this Regulation must apply without prejudice to Council Regulation (EEC) No 1898/87 of 2 July 1987 on the protection of designations used in the marketing of milk and milk products (6), as is also the case with regard to Community legislation in the veterinary and foodstuffs sectors aimed at ensuring compliance with hygiene and labelling standards for foodstuffs; Whereas it is necessary to adopt certain provisions additional to those laid down in Council Directive 79/112/EEC of 18 December 1978 on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs (7); whereas this involves, in particular, the indication of the total fat content and certain fat constituents composed of various plant and animal fats; Whereas, in order to ensure the coherence of these arrangements, products imported from third countries should be subject to equivalent requirements; Whereas provision should be made for the Member States to lay down suitable checks and penalties in the case of infringements of this Regulation; Whereas the standards laid down in this Regulation are entirely without prejudice to the tariff classification of the products in question; Whereas a sufficient time limit should be provided for in order, on the one hand, to allow all products on the market to be adapted to the provisions laid down and, on the other hand, to allow stocks of packaging labelled in accordance with national legislation previously in force to be disposed of, HAS ADOPTED THIS REGULATION: Article 1 1. This Regulation lays down standards for: (a) milk fats falling within CN codes 0405 and ex 2106; (b) fats falling within CN code ex 1517; and (c) fats composed of plant and/or animal products falling within CN codes ex 1517 and ex 2106; with a fat content of at least 10 % but less than 90 % by weight, intended for human consumption. The fat content excluding salt must be at least two-thirds of the dry matter. 2. This Regulation shall apply to products which remain solid at a temperature of 20 °C, and which are suitable for use as spreads. 3. This Regulation shall be without prejudice to Regulation (EEC) No 1898/87 or provisions adopted in the veterinary and foodstuffs sectors to ensure that products comply with hygiene and health standards and to protect animal and human health. Article 2 1. The products referred to in Article 1 may not be supplied or transferred without processing to the ultimate consumer either directly or through restaurants, hospitals, canteens or similar establishments, unless they meet the requirements set out in the Annex. 2. The sales descriptions of these products shall be those specified in the Annex, without prejudice to Article 3 (2) or Article 5. The sales descriptions in the Annex shall be reserved for the products defined therein. However, this paragraph shall not apply to: - the designation of products the exact nature of which is clear from traditional usage and/or when the designations are clearly used to describe a characteristic quality of the product, - concentrated products (butter, margarine, blends) with a fat content of 90 % or more. Article 3 1. In addition to the rules laid down in Directive 79/112/EEC, the following information must be indicated in the labelling and presentation of the products referred to in Article 2 (1): (a) the sales description as defined in the Annex; (b) the total percentage fat content by weight at the time of production for products referred to in the Annex; (c) the vegetable, milk or other animal fat content in decreasing order of weighted importance as a percentage by total weight at the time of production for compound fats referred to in the Annex, Part C; (d) the percentage salt content must be indicated in a particularly legible manner in the list of ingredients for products referred to in the Annex. 2. Notwithstanding paragraph 1 (a) the sales descriptions 'minarine' or 'halvarine' may be used for products referred to in the Annex, Part B, point 3. 3. The sales description referred to in paragraph 1 (a) may be used together with one or more terms to define the plant and/or animal species from which the products originate, or the intended use of the products as well as with other terms concerning the production methods in so far as such terms are not in contradiction with other Community provisions, in particular with Council Regulation (EEC) No 2082/92 of 14 July 1992 on certificates of specific character for agricultural products and foodstuffs (8). Indications of geographical origin may also be used subject to the provisions of Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (9). 4. The term 'vegetable' may be used together with the sales descriptions in the Annex, Part B, provided that the product contains only fat of vegetable origin with a tolerance of 2 % of the fat content for animal fats. This tolerance shall also apply where reference is made to a vegetable species. 5. The information referred to in paragraph 1, 2 and 3 must be easy to understand and marked in a conspicuous place in such a way as to be easily visible, clearly legible and indelible. 6. Special measures regarding the information referred to in paragraph 1 (a) and (b) may be introduced for certain forms of advertising in accordance with the procedure provided for in Article 9. Article 4 The term 'traditional' may be used together with the name 'butter' provided for in the Annex, Part A (1), where the product is obtained directly from milk or cream. For the purposes of this Article, 'cream' means the product obtained from milk in the form of an emulsion of the oil-in-water type with a milk-fat content of at least 10 %. Article 5 1. Terms for products referred to in the Annex which state, imply or suggest fat content other than those referred to in that Annex shall be prohibited. 2. By way of derogation from paragraph 1 and in addition: (a) the term 'reduced-fat' may be used for products referred to in the Annex with a fat content of more than 41 % but not more than 62 %; (b) the terms 'low-fat' or 'light' may be used for products referred to in the Annex with a fat content of 41 % or less. The term 'reduced-fat' and the terms 'low-fat' or 'light' may, however, replace respectively the terms 'three-quarter-fat' or 'half-fat' used in the Annex. Within five years of the date of entry into force of this Regulation the Council shall review the application of this paragraph on the basis of a report by the Commission. 3. By way of derogation from paragraph 1 and for a transitional period of five years after the publication of this Regulation the terms referred to in paragraph 1 may continue to appear on products which already display them on 31 December 1993 and which are legally marketed on the market of a Member State. Article 6 1. Subject to the provisions of this Regulation, Member States may adopt or maintain national regulations laying down different quality levels. Such regulations must allow those quality levels to be assessed on the basis of criteria relating in particular to the raw materials used, the organoleptic, characteristics of the products and their physical and microbiological stability. Member States making use of this option shall ensure that other Member States' products which comply with the criteria laid down by those regulations may, under non-discriminatory conditions, use terms which, by virtue of those regulations, state that those criteria are complied with. 2. The sales descriptions referred to in Article 3 (1) (a) may be supplemented by a reference to the quality level peculiar to the product concerned. 3. Member States shall take the measures necessary to ensure that checks are conducted on the application of all the criteria referred to in the second subparagraph of paragraph 1 for determining the quality levels. Regular and frequent checks shall extend up to the end product and must be made by one or more bodies governed by public law and designated by the Member State, or by an approved body supervised by the latter. Member States shall give the Commission a list of the bodies they have designated. Article 7 Products imported into the Community must comply with this Regulation in the cases referred to in Article 2 (1). Article 8 Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure provided for in Article 9, and may in particular include: - the list of the products referred to in Article 2 (2), third subparagraph, first indent, on the basis of the lists sent to the Commission by the Member States, - the methods of analysis needed to check the composition and manufacturing characteristics of the products referred to in Article 1, - detailed rules for the taking of samples, - detailed rules for obtaining statistical information on the markets in the products referred to in Article 1. Article 9 In cases where reference is made to this Article, the measures in question shall be adopted in accordance with the procedure laid down in Article 30 of Regulation (EEC) No 804/68 and Article 38 of Regulation No 136/66/EEC. Article 10 Member States shall specify the effective penalties to be imposed in the case of breach of the provisions of this Regulation and, where appropriate, the national measures relevant to its enforcement. Member States shall inform the Commission of the penalties by 1 January 1997. Article 11 1. This Regulation shall enter into force on 1 January 1996. 2. Notwithstanding Article 2 (1), products on the market of a Member State on 31 December 1995 which do not meet the requirements specified in the Annex may be supplied or transferred until 31 December 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 December 1994. For the Council The President Th. WAIGEL (1) OJ No C 36, 14. 2. 1992, p. 12 and OJ No C 62, 4. 3. 1993, p. 10. (2) OJ No C 337, 21. 12. 1992, p. 236. (3) OJ No C 223, 31. 8. 1992, p. 64. (4) OJ No L 148, 28. 6. 1968, p. 13. Regulation as last amended by Regulation (EC) No 2807/94 (OJ No L 298, 19. 11. 1994, p. 1). (5) OJ No 172, 30. 9. 1966, p. 3025/66. Regulation as last amended by Regulation (EC) No 3179/93 (OJ No L 285, 20. 11. 1993, p. 9). (6) OJ No L 182, 3. 7. 1987, p. 36. Regulation as last amended by Regulation (EEC) No 222/88 (OJ No L 28, 1. 2. 1988, p. 1). (7) OJ No L 33, 8. 2. 1979, p. 1. Directive as last amended by Commission Directive 91/72/EEC (OJ No L 42, 15. 2. 1991, p. 27). (8) OJ No L 208, 24. 7. 1992, p. 9. (9) OJ No L 208, 24. 7. 1992, p. 1. ANNEX "" ID="1">A. Milk fats> ID="2">1. Butter> ID="3">The product with a milk-fat content of not less than 80 % but less than 90 %, a maximum water content of 16 % and a maximum dry non-fat milk-material content of 2 %."> ID="1">Products in the form of a solid, malleable emulsion, principally of the water-in-oil type, derived exclusively from milk and/or certain milk products, for which the fat is the essential constituent of value. However, other substances necessary for their manufacture may be added, provided those substances are not used for the purpose of replacing, either in whole or in part, any milk constituents.> ID="3">The product with a milk-fat content of not less than 60 % but not more than 62 %."> ID="3">The product with a milk-fat content of not less than 39 % but not more than 41 %."> ID="2">2. Three-quarter-fat butter (1)()> ID="3">The product with the following milk-fat contents:"> ID="3">- less than 39 %,"> ID="2">3. Half-fat butter (**)> ID="3">- more than 41 % but less than 60 %,"> ID="3">- more than 62 % but less than 80 %."> ID="2">4. Dairy spread X %"" > "" ID="1">B. Fats> ID="2">1. Margarine> ID="3">The product obtained from vegetable and/or animal fats with a fat content of not less than 80 % but less than 90 %."> ID="1">Products in the form of a solid, malleable emulsion, principally of the water-in-oil type, derived from solid and/or liquid vegetable and/or animal fats suitable for human consumption, with a milk-fat content of not more than 3 % or the fat content.> ID="3">The product obtained from vegetable and/or animal fats with a fat content of not less than 60 % but nor more than 62 %."> ID="2">2. Three-quarter-fat margarine (3)()> ID="3">The product obtained from vegetable and/or animal fats with a fat content of not less than 39 % but not more than 41 %."> ID="3">The product obtained from vegetable and/or animal fats with the following fat contents:"> ID="2">3. Half-fat margarine (4)()> ID="3">- less than 39 %,"> ID="3">- more than 41 % but less than 60 %,"> ID="2">4. Fat spreads X %> ID="3">- more than 62 % but less than 80 %."" > "" ID="1">C. Fats composed of plant and/or animal products> ID="2">1. Blend> ID="3">The product obtained from a mixture of vegetable and/or animal fats with a fat content of not less than 80 % but less than 90 %."> ID="1">Products in the form of a solid, malleable emulsion principally of the water-in-oil type, derived from solid and/or liquid vegetable and/or animal fats suitable for human consumption, with a milk-fat content of between 10 % and 80 % of the fat content.> ID="3">The product obtained from a mixture of vegetable and/or animal fats with a fat content of not less than 60 % but not more than 62 %."> ID="2">2. Three-quarter-fat blend (5)()> ID="3">The product obtained from a mixture of vegetable and/or animal fats with a fat content of not less than 39 % but not more than 41 %."> ID="3">The product obtained from a mixture of vegetable and/or animal fats with the following fat contents:"> ID="3">- less than 39 %,"> ID="2">3. Half-fat blend (6)()> ID="3">- more than 41 % but less than 60 %,"> ID="3">- more than 62 % but less than 80 %."> ID="2">4. Blended spread X %"" > Note: The milk-fat component of the products listed in the Annex may be modified only by physical processes. (1)() Corresponding to 'smoer 60' in Danish. (2)() Corresponding to 'smoer 40' in Danish. (3)() Corresponding to 'margarine 60' in Danish. (4)() Corresponding to 'margarine 40' in Danish. (5)() Corresponding to 'blandingsprodukt 60' in Danish. (6)() Corresponding to 'blandingsprodukt 40' in Danish.